Citation Nr: 1746151	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-35 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO and Insurance Center in St. Paul, Minnesota, which denied her the Veteran's VA death benefits because she did not provide the requested evidence supporting her status as his surviving spouse for VA purposes.  See Notification Letter (June 2014).

The Veteran had service from November 11, 1966 through November 8, 1967 (Honorable); November 9, 1967 through July 23, 1968 (Honorable); and July 24, 1968 through June 29, 1971 (Other Than Honorable).

A January 2002 administrative decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) determined that the Veteran had "Dishonorable Service" from November 11, 1966 through June 29, 1971.  See Administrative Decision (January 2002).  However, in April 2010, the Houston RO notified the Veteran that his periods of service between November 1966 and July 1968 were honorable for VA purposes, but the other period (July 24, 1968 through June 29, 1971) was considered dishonorable for VA purposes.  See Correspondence April 2010.

The Veteran died on April [REDACTED], 2010 and an original VA death benefits claim was received in May 2010.  An August 2010 rating decision granted service connection for diabetes mellitus type 2 associated with herbicide exposure and service connection for the cause of the Veteran's death (chronic obstructive pulmonary disease with diabetes significantly contributing to death).

In this case, the appellant (GJH) and JC are two individuals claiming to be the deceased Veteran's lawful surviving spouse for purposes of obtaining his VA death benefits; thus, this appeal involves a simultaneously contested claim.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 20.3(p) (2016).  In these circumstances, before the merits of the claim for VA death benefits can be addressed, the Board must first determine whether either claimant is the Veteran's lawful surviving spouse for VA purposes.

In April 2017, the JC testified before the undersigned Veterans Law Judge (VLJ) and purports to be the common law wife of the deceased Veteran.  A hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Preliminary Matters

As a preliminary matter, the Board notes that VA death benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).  Except as provided in 38 C.F.R. § 3.52, the term "surviving spouse" means a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran and, after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2016). 

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  Here, the appellant claims to be have been married in accordance with Texas laws at the time of the Veteran's death, and she submitted a marriage license that authorized the marriage of JCH and the Veteran within a specified number of days following issuance of the license.  The Board notes and emphasizes that, while this document is not proof of marriage itself, it may suggest an intent to enter into a lawful marriage relationship as a marriage license is not generally issued unless both parties to be wed are present and provide proof of identity at that the time of the request for a license to marry under Texas law.  See Tex. Family Code Ann. §§ 2.001-2.005 (application for marriage license); but see Tex. Family Code Ann. § 2.006 (Absent Applicant).

II.  Contested Claims

For a contested claim, as here, there are certain procedural safeguards.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500-20.504, 20.713; see also VBA Live Manual M21-1, Part III, Subpart vi, Chapter 6.
Specifically, the AOJ must notify all interested parties of all actions taken by the AOJ and of the right and time limit for initiation of an appeal, and of the right to a hearing and representative.  38 C.F.R. § 19.100.  Upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the Statement of the Case (SOC).  38 C.F.R. § 19.101.  When a Substantive Appeal (VA Form 9) is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.

If a party to a contested claim requests a hearing, the other contesting claimant and representative, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713(a).  Specific rules are provided for conduct of the hearing itself, to afford both parties an opportunity to be heard.

Here, the record shows that the contested claims procedures were not fully implemented.  The record shows no indication that either the content of the claimants substantive appeals or copies of the SOCs were furnished to all parties and their representatives.  In this regard, although the record suggests that GJH's SOC was also provided to JC, there is no indication that JC's October 2013 SOC was also provided to GJH.  Also, although VA afforded the JC a Board video conference hearing in April 2017 before the undersigned, there is no indication in the record that the appellant (GJH) or any other contesting claimants and/or their representatives were notified and/or afforded an opportunity to be present at that hearing.  Additionally, the record suggests that there are contesting parties other than the appellant and JC that seek the Veteran's VA death benefits, which include the Veteran's daughter (MH), who filed a timely notice of disagreement with the RO's denial VA death benefits and his son, who similarly submitted a claim of entitlement to the Veteran's VA death benefits.  While the record shows that MH was issued an SOC on accrued benefits dated in October 2013 (returned by the US Postal Service), she was never issued an SOC on the matter of her status as claimant as she contends and she was not issued copies of SOCs prepared on behalf of JC or GJH.

The Board is cognizant that the appellant (GJH) requested a hearing in this appeal.  However, in light of the need to fully implement the contested claims procedures, a hearing at this juncture would be premature and deprive the claimant of due process.  Therefore, no Board hearing should be conducted in the appeals until the contested claims procedures are fully implemented.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review claims file, identify all contesting claimants in the matter of entitlement to the Veteran's VA death benefits, and conduct any appropriate development if warranted.

2.  The AOJ should document in the claims file their compliance with the contested claims procedures involving the claims of entitlement the Veteran's VA death benefits.  When appropriate, this should include:

(a)  Providing all interested parties and their representatives a copy of the SOC.

(b)  Providing the content of the Substantive Appeal to the other contesting parties consistent with 38 C.F.R. § 19.102.

(c)  Where a party to this contested claim requests a hearing, the other contesting claimant(s) and representative(s), if any, must be notified and afforded an opportunity to be present.

No hearing should be conducted prior to completing the contested claims procedures in (a) and (b), above.

3.  The AOJ should provide the contested claimant(s) a copy of the April 2017 hearing transcript associated with this appeal and an opportunity to present rebuttal evidence and/or argument.

4.  The AOJ should ensure that all duly authorized requests for records have been completed.

5.  After the AOJ ensures that all contested claims procedures have been implemented, and ensuring any other necessary development has been completed, the AOJ should readjudicate the claim with consideration of any newly obtained evidence obtained by VA or submitted by a contesting claimant.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

